Citation Nr: 1222135	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease (DDD) of the lumbar spine at L4-5 and L5-S1 with stenosis at L4-L5, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1976.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which in pertinent part, awarded an increased evaluation from 10 percent to 20 percent, effective October 12, 2006, for the Veteran's service-connected low back disorder.  After receiving notice of this decision, the Veteran perfected a timely appeal of the denial of a rating greater than 20 percent for this service-connected disability.  

In February 2011, the Board remanded the Veteran's increased rating claim for further procedural and evidentiary development.  Specifically, the Board instructed the RO to (1) obtain the Veteran's treatment records from the VA Medical Centers (VAMC) in Black Hills and Omaha, Nebraska since August 2008; (2) secure the Veteran's Social Security Administration (SSA) records, and (3) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected lumbar spine disability.  In March 2011, the Appeals Management Center (AMC) sent a fax letter to the SSA National Records Center (NRC) requesting a copy of the decision granting or denying the Veteran's disability benefits, and the medical examination reports and treatment records relied upon concerning this determination.  A March 2011 response from the SSA indicated that there were no medical records in their office pertaining to the Veteran.  

In March 2011, the AMC initiated a request to have the Veteran scheduled for a VA examination of his spine.  The examination was completed later in March 2011, and copies of the VA examination report as well as the Veteran's updated VA treatment records have been associated with his claims file.  The AMC subsequently readjudicated the claim in February 2012, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks, but less than six weeks during the past twelve months; forward flexion of his thoracolumbar spine at 30 degrees or less; favorable ankylosis of his entire thoracolumbar spine; or any associated neurological pathology (except for the already service-connected radiculopathy of his left lower extremity).  


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 20 percent for the service-connected DDD of the lumbar spine at L4-5 and L5-S1 with stenosis at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected back disorder in November 2006.  A letter dated in December 2006 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected low back disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  

Moreover, the November 2006 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to inform VA of the dates and places of any VA treatment that he had received for his low back.  He was specifically notified that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Furthermore, in accordance with the February 2011 Remand, the AMC attempted to determine whether the Veteran was receiving SSA benefits, and if so, to secure the Veteran's SSA records.  In this regard, a fax letter was sent to the SSA NRC specifically requesting a copy of the decision granting or denying the Veteran's disability benefits, as well as copies of the medical examination reports and treatment records relied upon by the SSA when reaching this determination.  A fax letter from the SSA, dated in March 2011, indicated that there were no medical records pertaining to the Veteran at their office, and therefore, either the Veteran did not file a claim for disability benefits, or he filed for disability benefits but no medical records were obtained.  In a letter date stamped as having been received in April 2011, the Veteran indicated that he never applied for SSA benefits.  In April 2011, the AMC issued a Formal Finding on the Unavailability of the Veteran's SSA records.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in January 2007 and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In the present appeal, the Veteran is currently assigned a 20 percent disability evaluation for his service-connected back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected back disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  Specifically, as will be discussed in further detail in the following decision, the Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.  
On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  Diagnostic Code 5242 indicates degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.   

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In the present appeal, the Veteran is currently assigned a 20 percent disability evaluation for his service-connected low back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected low back disability.  In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected DDD of L4-5 and L5-S1 with stenosis at L4-L5.  The evidence of record does not indicate that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less, and it also does not show that he had favorable ankylosis of his entire thoracolumbar spine.  

Specifically, VA treatment records dated from March 2006 to December 2006 reflect that the Veteran was seen at the Black Hills VAMC with complaints of on-going back pain.  During a November 2006 Neurosurgery consultation, the Veteran provided his medical history and explained how he injured his back in service.  According to the Veteran, he has experienced pain in his low back region since this in-service incident, and the pain has progressively worsened throughout the years.  The Veteran also complained of stiffness and soreness in his back, and stated that walking more than one city block further increases his pain.  The neurosurgeon reviewed a November 2006 magnetic resonance imaging (MRI) of the Veteran's lumbar spine and noted that it showed "marked severe spinal stenosis at L4-5" which could be the cause of his back pain.  

The Veteran was afforded a VA spine examination in January 2007, at which time he reported to experience stiffness in his back, as well as sharp pain that radiated through his posterior thigh and made his legs give out whenever he coughed or sneezed.  On a scale of one to ten (with one being the least level of pain and ten being the most) the Veteran rated his back pain at a four on normal days, and at a seven during a flare up.  He stated that he had not been incapacitated or prescribed any bed rest for his flare-ups, but would sometimes leave work an hour early two or three times a week if his back was bothering him.  At the time of the examination, the Veteran worked as a mechanic for a trailer sales and repair company and stated that, while he was still able to carry out his duties, his job was become increasingly difficult due to his low back condition.  While he complained of occasional numbness in his right leg, he denied any bowel or bladder incontinence, fever, night sweats, unexplained weight loss, or other constitutional symptoms related to his back.  He further stated that he experienced problems sleeping due to his back condition and tired easily when standing or walking.  With respect to his activities, the Veteran reported no problems driving or performing his activities of daily living, but did note that his grandsons helped him mow his lawn.  With respect to his recreational activities, he indicated that he had not hunted or ridden horses for many years.  

Upon inspection, the examiner noted that the Veteran walked without a limp, and that the lumbar spine was minimally tender to palpation and percussion.  The examiner commented that the Veteran had excellent flexion, but complained of pain at 10 degrees of extension, and 15 degrees of right lateral flexion.  The results of the examination demonstrated that the Veteran had forward flexion to 90 degrees during both active and passive range of motion, and extension to 15 degrees during active range of motion (AROM), and 20 degrees during passive range of motion (PROM).  He was also shown to have right and left lateral flexion and right rotation to 30 degrees during active and passive range of motion, and left rotation to 25 degrees during AROM, and 30 degrees during PROM.  According to the examiner, these findings are consistent with the Veteran's diagnosis of spinal stenosis, as patients with spinal stenosis typically have more problems with extension than with flexion.  The examiner observed no evidence of additional loss of motion or pain upon repetitive motion, but noted that the Veteran continued to wince with pain at the same point when conducting his range of motion exercises during extension and right lateral flexion.  She also detected no evidence of incoordination or fatigability following repetitive movement and noted that the Veteran changed positions readily and was able to get in and out of the exam room chair, and on and off the exam table without obvious difficulty.  

In February 2007, the Veteran underwent an L4-5 interspinous process decompression with X-stop.  Based on the hospital records, the Veteran's discharge condition was excellent, as he was ambulating without difficulty and his pain was well controlled.  During his post-operative follow-up treatment visits, the Veteran indicated that while the pain in his left leg had resolved, he still experienced pain in his low back region.  See VA treatment records dated from March 2007 to April 2007.  

During a January 2008 VA examination in connection to his claim for a TDIU, the Veteran discussed his medical history, and stated that any symptoms he had had in left leg prior to his February 2007 surgery, to include any radiating pain, weakness, or numbness in his leg, had since resolved.  However, according to the Veteran, he still experienced near continuous low back pain that radiated into his upper outer buttock region bilaterally whenever he coughed or sneezed.  He denied any bowel or bladder incontinence, weight loss, fevers, or associated features with his back, and added that he takes 800 mg of ibuprofen two or three times a day to help alleviate any back pain.  On a scale of one to ten, the Veteran rated his day-to-day back pain at a six, adding that it could flare up to a seven one or two times a month, for about one day at a time.  According to the Veteran, flare-ups would occur whenever he over-exerted himself, but he had not been incapacitated or prescribed best rest for any of his flare-ups.  Functionally, the Veteran walked unaided and did not report any instances of unsteadiness or falls.  

The Veteran worked as a mechanic prior to his February 2007 surgery, but stated that since his surgery, no one would hire him due to his back condition.  With respect to his activities of daily living, he reported no problems bathing or showering, but did report some trouble reaching for his left foot when getting dressed.  According to the Veteran, he can help with certain activities around the house such as cooking and cleaning, and can work four to five hours out in the garage performing mechanic-type work.  The Veteran also stated that he is able to operate a motor vehicle, but becomes stiff if he is in the car for over an hour.  

The examiner observed that the Veteran did not use any form of assistive device to help him walk.  Upon physical examination, the Veteran's range of motion measurements during flexion were shown to be 82 degrees (AROM) and 86 degrees (PROM).  The Veteran was also shown to have extension to 18 degrees (AROM) and 21 degrees (PROM); right lateral flexion to 16 degrees (AROM), and 22 degrees (PROM); left lateral flexion to 20 degrees (AROM) and 24 degrees (PROM); right rotation to 30 degrees during AROM and PROM; and left rotation to 25 degrees (AROM) and 30 degrees (PROM).  The examiner observed no objective evidence of pain during active range of motion, but did note the Veteran's complaints of pain upon flexion to 75 degrees, extension to 10 degrees, and lateral flexion to 15 degrees.  The examiner also observed no additional loss of motion, pain, weakness, incoordination or fatigability during repetitive motion, and concluded that while the Veteran's service-connected low back condition precludes him from doing any type of work requiring heavy or moderately heavy physical labor, he is able to work in jobs that are sedentary in nature, or which involve light physical activity since he is able to work on cars four to five hours a day. 

Pursuant to the February 2011 Board Remand, the Veteran was afforded another VA examination in March 2011.  During the examination, the Veteran provided his medical history and reported to experience a moderate level pain in the left lateral region of his lower back, which he described as "sharp, dull, achy, and squeezy at times."  According to the Veteran, the pain does not radiate to his lower extremities, but rather stays within the left lateral region of his spine, and on a scale of one to ten, his pain level is at a six.  He denied any incapacitating episodes of back pain during the past twelve months in which he has been prescribed bed rest by his healthcare provider, and stated that he takes 800 mg of ibuprofen four times a day which helps alleviate his pain.  According to the Veteran, while his pain level reaches a nine during his flare-ups and can last for three to four hours, this does not occur very often.  Bending, carrying anything, and even getting out of his bed can precipitate his pain, but essentially there is no pattern as to when the pain is brought on.  The Veteran reported that he is unable to stand, sit, walk, or move for more than 30 minutes at a time, and this results in additional limitation in his movement or functional impairment during a flare-up.  The Veteran further reported to have symptoms of stiffness, but denied experiencing any symptoms of fatigue, spasms, weakness, decreased movement, numbness, tingling, leg or foot weakness, and bladder or bowel changes as a result of his back condition.  According to the Veteran, he usually does not use any type of assistive device to walk or move around, but he does have a cane that he uses approximately three to four times a year.  The Veteran further denied any history of falls or moments of unsteadiness as a result of his back condition.  
With respect to his activities of daily living, the Veteran stated that he does not need any help when it comes to conducting certain activities, such as bathing, dressing, eating, toileting and grooming, as he is currently retired and has enough time to take care these activities.  He further stated that while he is able to help with outdoor activities such as shoveling and/or mowing the lawn, these activities can take him an entire day to complete.  According to the Veteran, he can only drive for a limited period of time before he has to stop, get out, and stretch, and while he handles his own auto mechanic work, he is limited with respect to how much he can do.  The examiner noted that the Veteran is limited with respect to his employment options as a result of his back.  

Upon physical examination, the examiner noted that the Veteran ambulates with a slow steady gait, moves without an obvious limp, and does use any form of assistive device to move around.  The Veteran was shown to have forward flexion to 90 degrees, extension to 22 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  Upon repetitive motion, the Veteran was shown to have forward flexion to 90 degrees, extension to 25 degrees, right and left lateral flexion to 28 degrees, and right and left lateral rotation to 30 degrees.  The examiner observed subjective and objective evidence of pain during flexion, but no such evidence during extension, left and right lateral flexion, or left and right lateral rotation.  She further noted that the evidence was negative for additional pain, fatigue, weakness, lack of endurance, or incoordination during repetitive movement, and while the Veteran grimaced with movement during flexion, there was no change or loss of motion during repetitive movement.  

Inspection of the lower back was clear for any evidence of redness, swelling, warmth, rashes, spasms, or point tenderness, and the Veteran denied any discomfort with palpation towards the sacroiliac joint.  The examiner described the spine as straight noting a slight loss of the lower lordotic curve with no ankylosis during flexion.  According to the examiner, while the Veteran appeared somewhat hunched over when arising from a chair after sitting for 10 to 15 minutes, he appeared to get up with more ease when arising from a sitting position after having only been in that position for five minutes.  Based on her discussion with, and evaluation of the Veteran, as well as her review of the medical records and diagnostic tests, the examiner diagnosed the Veteran with DDD of the lumbar spine at L4-5, and L5-S1 with stenosis at L4-5, without radiculopathy, status post X-stop or interspinous process decompression at L4-L5.  

Based on a review of the evidence, the Board finds that a rating in excess of 20 percent for the service-connected DDD of the lumbar spine at L4-5 and L5-S1 with stenosis at L4-5, is not warranted.  The next higher rating of 40 percent requires that forward flexion be 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  At no time during the appeal has the Veteran's flexion been shown to be 30 degrees or less.  At worst, he was shown to have 82 degrees of flexion at the January 2008 VA examination.  While the January 2008 VA examiner noted that the Veteran experienced pain at 75 degrees during forward flexion, there was no noted decrease in the Veteran's range of motion or spine function following repetitive forward flexion.  The March 2011 VA examiner also observed subjective and objective evidence of pain during forward flexion, but noted that there was no loss of motion following repetitive movement.  

Even when taking into account the Veteran's complaints of pain on motion, such complaints do not approximate flexion limited to 30 degrees or less.  Furthermore, upon inspection of the lower back, the March 2011 VA examiner described the Veteran's spine as straight, with only a slight loss of the lower lordotic curve during flexion, and without any ankylosis.  She (the examiner) further noted "[s]light kyphosis" in the upper portion of the spine "without any evidence of ankylosis."  [Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).]  The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected spine disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  
The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his spine disability.  In fact, at all three VA examinations, the Veteran stated that his lumbar spine condition has not resulted in any incapacitating episodes during the past twelve months requiring bed rest or treatment by a physician.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

With respect to Diagnostic Code 5003, the Veteran is currently assigned a 20 percent disability evaluation for his back disability.  Therefore, he has already been assigned the maximum schedular evaluation available under Diagnostic Code 5003, and a higher evaluation is not warranted under those provisions.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and stiffness as a result of his spine condition, and further acknowledges objective evidence of pain following certain range of motion exercises.  However, the effect of the pain in his lumbar spine is contemplated in the currently assigned 20 percent disability evaluation assigned under Diagnostic Code 5242.  His complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the January 2008 examiner commented that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness or coordination following repetitive movement, and the March 2011 examiner also observed no evidence or sign of additional limitation of motion upon repetition of range of motion exercises during flexion.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.  
With respect to any neurological complications, the Veteran has already been service-connected and separately rated for radiculopathy of his left lower extremity.  The more recent medical records are clear for any complaints of pain or numbness in the right lower extremity, and the objective medical evidence does not indicate that he suffers from a separate neurological disability in his right lower extremity as a result of his back disability.  While he complained of radiating leg pain during the January 2007 VA examination, there was no evidence of radiculopathy as the straight leg raising test was negative bilaterally, and his strength and sensation were shown to be intact in his lower extremities.  During the January 2008 VA examination, he reported that any symptom he had had in his left leg prior to his February 2007 surgery, to include symptoms of radiating pain, weakness or numbness, had resolved.  While he described symptoms of cramping and tingling in the arch area of the left foot, he did not describe any paresthesias or loss of sensation in the lower extremities, and findings from the neurological examination showed straight leg raising to be negative in both legs.  According to the examiner, the Veteran's reflexes were depressed throughout the upper and lower extremities consistent with physiologic depression, he had normal sensation of his left leg, he displayed normal sensation to the Weinstein monofilament and to light touch, and he had excellent strength of his legs and great toe flexion and extension.  The examiner acknowledged the Veteran's right hip and thigh symptoms, as well as symptoms of paresthesias and a tingling sensation in the right medial calf, but related these symptoms to the Veteran's shrapnel wound of the right lateral thigh area, rather than his back.  

In addition, the March 2011 VA examination did not reflect any neurological impairment in the Veteran's right lower extremity.  According to the examiner, the Veteran displayed good strength against resistance to the lower extremities, and straight leg raising was shown to be negative and 75 to 80 degrees bilaterally.  While the Patrick's test was positive bilaterally, the deep tendon reflexes were shown to be 2+/2+, and the examiner described the Veteran's sensation as intact with Weinstein monofilament to both lower extremities.  

Furthermore, the Veteran has denied experiencing any bowel or bladder symptomatology, and the medical evidence of record does not reflect any such pathology.  Thus, a separate compensable rating for such symptoms is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected low back disability warrants a rating in excess of 20 percent at any time during the appeal period.  Thus, this claim must be denied.  

III.  Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's low back disability is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplates his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, this service-connected disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An evaluation in excess of 20 percent for DDD of the lumbar spine at L4-5 and L5-S1 with stenosis at L4-L5 is denied.  


REMAND

The Board notes that the Veteran filed a formal claim for a TDIU due to his service-connected low back disability in September 2007.  In addition to his service-connected low back disability, the Board notes that the Veteran is also currently service-connected for shell fragment wounds of the right hip and thigh (30%), post traumatic stress disorder (PTSD) (30%), shrapnel wounds of the right elbow and arm (10%), diabetes mellitus, type II (20%), a right shoulder scar as a result of the shell fragment wound (0%), and radiculopathy of the left lower extremity (0%).  His current combined rating for these service-connected disabilities is 70%.  See 38 C.F.R. §§ 4.16(a), 4.25.  

He was afforded a VA examination in connection to his TDIU claim in January 2008.  After interviewing the Veteran, and evaluating his service-connected disabilities, the examiner concluded that the Veteran's service-connected low back condition did preclude him from performing any type of work requiring heavy or moderately heavy physical labor.  However, according to the examiner, the Veteran was capable of working in a job that either involved light physical activity or was sedentary in nature, since he was able to work on cars four to five hours a day.  Based on the examination findings, the RO denied the Veteran's claim for a TDIU in the September 2007 and February 2008 rating decisions, and the Veteran did not appeal either of those denials.  

The Veteran's continues to contend that he is unable to obtain employment as a result of his service-connected low back disability.  Statements submitted by the Veteran, as well as the Veteran's friend L.C., date stamped as having been received in March 2012, discuss the difficulty he (the Veteran) has faced in trying to obtain work.  Indeed, in her statement, L.C. explained that the Veteran's offer to drive their local ambulance service was declined due to his back condition.  During the March 2011 VA examination, the examiner noted that the Veteran's employment options were limited and that he would have a difficult time performing any type of work that required prolonged standing, sitting, frequent bending, twisting, carrying heavy items or any overhead lifting.  The Board notes that these findings are somewhat inconsistent with the January 2008 examination findings which indicated that the Veteran could perform work that was sedentary in nature.  

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of this new evidence, and the Veteran's continued assertions that he cannot obtain employment as a result of his service-connected back disability, a remand is necessary to schedule him for a new examination to address this matter.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities [low back disability, radiculopathy of the left lower extremity, PTSD, diabetes mellitus, shell fragment wounds of the right hip and thigh, shrapnel wounds of the right elbow and arm, right shoulder scar] on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.

A clear rationale for all opinions, as well as a discussion of the facts and medical principles involved, would be helpful and of considerable assistance to the Board.  

3. After the above development has been completed, review all the evidence of record and adjudicate the issue of entitlement to a TDIU.  If this issue remains denied, provide the Veteran and representative with an SSOC.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


